DETAILED ACTION
Allowable Subject Matter

Claim(s) 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kim et al (US 2005/0254583), teaches an a computer system that implements a video decoder, a method comprising: receiving encoded data in a bit stream for at least part of a video sequence, wherein the encoded data includes a single variable length code (VLC) jointly representing a transform type signal level, a transform type, and a subblock pattern; and decoding the encoded data, including reconstructing a frame of the video sequence, the frame including a macroblock with plural blocks, the plural blocks including a first block that is coded, and the first block including plural subblocks.  The closest prior art does not teach wherein the reconstructing includes decoding the VLC to determine the transform type signal level, the transform type, and the subblock pattern, and wherein: the transform type indicates a transform size that applies for the plural subblocks of the first block, the transform type further indicating how the first block is split into the plural subblocks; and the subblock pattern indicates which of the plural subblocks of the first block have at least one non-zero coefficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487